Citation Nr: 1817939	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a lung disorder due to asbestos exposure. 

2. Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to October 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Those decisions denied service connection for a lung disorder due to asbestos exposure.

In June 2015, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

In a March 2016 rating decision, the RO denied service connection for depression and a total disability rating based on individual unemployability (TDIU).  Those issues have been perfected and are now before the Board.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lung disorder did not have its onset in active service or for many years thereafter, and it is not related to such service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder due to asbestos exposure are not met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in September 2011 and March 2012.  VA has also fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran filed a claim for service connection for a lung disorder due to asbestos exposure in August 2011.  

The record does not show, and the Veteran does not assert, that his lung disorder began in active service.  Service treatment records do not show any complaints or findings of a lung disorder.  Post service, private medical records show symptoms of a lung disorder that began in October 2009, about 25 years after discharge from service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Given the above, the Board finds that a lung disorder did not have its onset in active service or for many years thereafter.  

The record also does not show that the Veteran's lung disorder is causally related to active service to include any exposure to asbestos.  Service treatment and personnel records do not show that he was exposed to asbestos.  Post service private medical records show that he developed respiratory symptoms in October 2009 that were initially attributed to pneumonia.  Then, medical records dated in August 2010 and February 2012 show that his symptoms to include pleural effusions were eventually attributed to pericarditis due to a fungal infection identified as histoplasmosis in July 2010.  While the Board observes that pleural effusions may be indicative of asbestos exposure, a June 2010 medical record shows that the Veteran did not have pleural effusions prior to October 2009 and indeed not even at the time of his initial presentation in October 2009, as noted in a June 2010 medical record.  Thus, as the record stands, the Veteran's pleural effusions were due to the pericarditis arising from the fungal infection histoplasmosis.  Given the above, the Board finds that a lung disorder is not related to active service to include asbestos exposure.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as chest pain and shortness of breath.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to 25 years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disorder.  As discussed above, the medical evidence does not show that he has a lung disorder due to asbestos exposure.

In conclusion, service connection for a lung disorder due to asbestos exposure is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  


ORDER

Service connection for a lung disorder due to asbestos exposure is denied.


REMAND

Further development is needed on the claim for service connection for a psychiatric disorder.

In a November 2017 report, a private psychologist opined that the Veteran's anxiety disorder began in service and has been aggravated by the service-connected crush injury to the left hand and tinnitus.  As the record now indicates a link between the Veteran's psychiatric disorder and service and service-connected disabilities, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through November 2017.  Thus, the AOJ should obtain any treatment records since that time.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records since November 2017.

2. Schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorder.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should provide a complete rationale for all conclusions.  The examiner should discuss the Veteran's service treatment records, post service treatment records, and November 2017 report from the private psychologist.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  Specifically, the examiner should address the following.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected crush injury to the left hand with its associated residuals and/or tinnitus.

3. Then, readjudicate the claim, with consideration of all of the evidence added to the claims file since the issuance of the November 2015 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


